Citation Nr: 0941031	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
renal insufficiency (also claimed as renal failure and kidney 
damage) resulting from treatment performed by the Department 
of Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as bone marrow deficiency 
(myelodysplastic syndrome with sideroblastic anemia) 
resulting from treatment performed by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 
1946.

This appeal to the Board of Veteran's Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in pertinent part, denied compensation under 
38 U.S.C.A. § 1151 for additional disability claimed as bone 
marrow deficiency and determined that new and material 
evidence had not been submitted to reopen a claim for 
compensation under 38 U.S.C.A. § 1151 for renal 
insufficiency.

The Board advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Board is remanding the claim for § 1151compensation for 
bone marrow deficiency to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board is going ahead and deciding 
whether there is new and material evidence to reopen the 
Veteran's other § 1151 claim for renal insufficiency.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO 
denied entitlement to § 1151 benefits for renal insufficiency 
(claimed as kidney damage).

2.  The additional evidence received or otherwise obtained 
since that November 2004 rating decision does not raise a 
reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying § 1151 
compensation for renal insufficiency (claimed as kidney 
damage) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address whether the Veteran has 
submitted new and material evidence to reopen his previously 
denied, unappealed claim for benefits under 38 U.S.C.A. § 
1151 for renal insufficiency, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information necessary 
to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and provide the claimant a notice letter describing 
what evidence would be necessary to substantiate those 
elements required to establish entitlement to benefits under 
38 U.S.C.A. § 1151 for renal insufficiency that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or a supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

As the pleading party, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the VCAA notices he has received.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice regarding any notice 
deficiency and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

In this particular case at hand, a letter satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in April 2006, prior to initially adjudicating 
his claim in the November 2006 decision at issue in this 
appeal.  The letter complies with the Court's holding in 
Kent, supra, in that it included the criteria for reopening a 
previously denied and unappealed claim, the criteria for 
establishing entitlement to compensation under 38 U.S.C.A. § 
1151, and information concerning why the claim was previously 
denied by the RO.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed of what evidence was necessary to substantiate the 
elements required to establish entitlement to compensation 
under 38 U.S.C.A. § 1151 that were found insufficient in the 
previous denial.

And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim, the VCAA left 
intact the requirement that he present new and material 
evidence to reopen a final decision under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  In any event, VA 
has obtained all relevant medical and other records he and 
his representative identified.  Accordingly, the Board finds 
that no further development is necessary to meet the 
requirements of the VCAA or Court.



II.  Whether there is New and Material Evidence to Reopen the 
Claim for Entitlement to Compensation under 38 U.S.C.A. § 
1151 for Renal Insufficiency (Also Claimed as Renal Failure 
and Kidney Damage)

The Veteran is requesting § 1151 compensation for renal 
insufficiency, which, if granted, is akin to awarding service 
connection.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen this 
claim because it has been previously considered and denied in 
November 2004, and the Veteran did not appeal that prior 
decision.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The Veteran claims he has an additional renal disability as a 
result of VA treatment.  He claims that the proximate cause 
of his additional disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, and therefore 
requests compensation under the provisions of 38 U.S.C.A. § 
1151.

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.



In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

In this case, the RO denied compensation under 38 U.S.C.A. § 
1151 for renal insufficiency because there was no evidence 
that renal insufficiency was increased or aggravated by VA 
hospitalization, medical or surgical treatment.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, and he did not appeal. 

He did not appeal that November 2004 decision, so it is final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.302, 
20.1103.

The evidence that was considered at that time, were VA 
treatment records that, for the most part, dated from 2000 to 
2004.  These records show that the Veteran was being treated 
for various disorders to include renal insufficiency.  In 
August 2000, he underwent coronary artery bypass graft 
(CABG).  In reporting the medical history, it was noted that 
the Veteran had a prior diagnosis of renal insufficiency.  
The records also show that he was undergoing treatment for 
severe anemia.  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final and binding 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
is applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is the 
evidence that has been added to the record since the most 
recent final and binding RO decision, regardless of the 
specific basis of that denial.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  So, here, the RO's November 2004 decision 
marks the starting point for determining whether there is new 
and material evidence.

Since that November 2004 decision, the Veteran has submitted 
various VA medical records showing current treatment for 
various disorders to include renal insufficiency.  Some of 
the medical records predated the VA treatment records that 
were considered in the November 2004 rating decision.  These 
records are new in that they were not of record at the time 
of the November 2004 RO decision and, therefore, were not 
considered in that decision.  Significantly, however, none of 
these records suggest the Veteran's renal insufficiency was 
aggravated by VA treatment.  In other words, these newly 
submitted medical records are not material to the central 
issue in this case.

The Board also has considered the Veteran's personal 
statements in support of his claim.  However, his statements 
are not material within the meaning of § 3.156.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993) and Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted that a layman 
is not competent to offer a medical opinion on etiology or 
diagnosis of a condition and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

So the evidence received since the RO's November 2004 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
November 2004 RO decision remains final and binding and the 
appeal is denied.  


ORDER

The petition to reopen the claim for compensation under 38 
U.S.C.A. § 1151 for renal insufficiency (also claimed as 
renal failure and kidney damage) is denied.


REMAND

The Veteran contends that he has an additional disability, 
claimed as a blood marrow disorder (myelodysplastic syndrome 
with sideroblastic anemia) that resulted from VA treatment.  

VA outpatient records dated in January 1997 show that the 
Veteran was referred to the gastroenterology department with 
a history of anemia.  His medical history included 
hypertension, renal insufficiency, and Thalassemia trait.  In 
May 1997, bone aspiration and biopsy was performed.  The 
findings revealed megablastoid changes, which were suggestive 
of an underlying myelodysplastic syndrome.  Since then, the 
Veteran has been receiving treatment for myelodysplastic 
syndrome with sideroblastic anemia.  

The Veteran claims that his blood marrow disorder, 
myelodysplastic syndrome with sideroblastic anemia resulted 
from VA treatment.  In light of his claim a VA examination 
and opinion is needed.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Arrange to have a physician review the 
claims file (and, only if necessary, 
schedule an examination) to provide an 
opinion as to whether the Veteran's 
myelodysplastic syndrome with 
sideroblastic anemia can be attributed to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or an 
event not reasonably foreseeable.  A 
complete rationale should be provided.

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if applicable, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


